Citation Nr: 0529327	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He was a prisoner of war of the German 
government from December 1944 to May 1945.  The appellant is 
the veteran's legal guardian, as he has been determined to be 
incompetent for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral blindness.


FINDING OF FACT

The veteran's bilateral blindness has been attributed to 
service.


CONCLUSION OF LAW

Bilateral blindness was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that malnutrition which he experienced 
as a prisoner of war resulted in his current blindness.  

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  Special presumptions are applicable for 
certain diseases specific as to former prisoners of war.  
Under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(c), if a 
veteran is: (1) a former prisoner of war, and (2) as such was 
interned or detained for not less than 30 days, certain 
chronic diseases, such as avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, irritable bowel syndrome, peptic 
ulcer disease or peripheral neuropathy (except where directly 
related to infectious causes), shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.

The service medical records show that upon examination for 
entrance into service, his weight was 169 pounds.  His 
uncorrected vision was 20/400 bilaterally.  A notation 
regarding his corrected vision is partially obscured, but 
appears to indicate 20/30.  It was stated that he had myopia, 
severe.  He was accepted for limited service.  An undated 
service hospital record reflects that the veteran reported 
painful eyes.  On the same record, under the heading 
"previous personal history," it was stated that he had been 
having trouble with his eyes.  On the reverse side of the 
record, it was noted that the pain was on motion of the 
eyeballs.  He also complained of blurred vision.  He 
reportedly had been a prisoner of war for six months in 
Germany and had noticed somewhat similar episodes when he had 
fever, marked weakness and did not feel good.  He had gained 
about 35 pounds since returning.  

An October 1945 report of examination reflects that the 
veteran had been hospitalized for a month in August 1945 for 
yellow jaundice.  His complaints pertained to frozen feet and 
his eyes.  On examination, his uncorrected vision was 20/400 
in both eyes, and corrected vision was 20/30.  The diagnosis 
was visual defect and it was recommended that he not be 
assigned to duty requiring keen vision or prolonged use of 
the eyes.  

A November 1945 report of examination shows that his weight 
was 175 pounds.   It was noted that he had been a prisoner of 
war in Germany for six months and had been hospitalized for 
malnutrition.  It was also noted that he was troubled by his 
eyes and required a change of glasses.  A notation was made 
regarding pains in the eyes.  Next to the entry regarding the 
eyes was the notation "EPTS AMS."  This apparently 
indicated that the eye disorder existed prior to service and 
was aggravated by military service.  On examination, the 
uncorrected vision was 20/400 bilaterally.  Corrected vision 
was 20/40 bilaterally.  

In December 1945, upon separation from service, the veteran 
filed a claim for disability compensation for disabilities 
including deteriorated eye sight.  In May 1946, the VA denied 
the claim based on a conclusion that the veteran had myopia 
which was not considered a disability within the meaning of 
the applicable law.  

An August 1952 Certificate of Attending Physician shows that 
the veteran had been treated at an eye and ear infirmary for 
a large myopic crescent in both eyes associated with 
progressive myopia.  It was reported that his vision was 
"counts fingers" in both eyes without correction.  His 
corrected vision was 20/40.  Another portion of the record 
indicates that the uncorrected vision was 20/250 in both 
eyes.  

An August 1952 report of contact shows that the veteran 
stated to the VA that although his eyes were impaired upon 
induction, being a prisoner further impaired his eyesight.  
He stated that he was formerly able to read and observe 
objects at a fair distance, but now even with glasses he 
could not see much further than his nose.  A record from the 
Bellevue Hospital dated in November 1952 show that the 
veteran was seen in the eye clinic in September and October 
1952.  The diagnosis was high myopia with changes in media 
and retina.  It was stated that he would not improve and may 
become progressively worse.  

A June 1972 VA social services summary report reflects that 
the veteran said that he had been hospitalized for cataracts 
operations.  A March 1980 VA medical examination report 
contains a reference to the veteran's eyesight being "not 
good."  A VA treatment record from early 1983 shows that the 
veteran was experiencing progressive vision loss.  He was to 
be referred for evaluation of central gyrate atrophy versus 
myopic degeneration.  A March 1983 VA consultation record 
shows that the impression was myopic retinal degeneration, 
both eyes.  It was noted that the examiner doubted the 
veteran had gyrate atrophy, but if it was still in question, 
an electroretinogram and electro-oculogram could be done.  
The veteran was afforded a VA eye examination in December 
1983.  The provisional diagnoses were myopia and diabetes.  
After examination, the impressions were (1) retinal 
degeneration with myopia; (2) bilateral aphakia; and (3) 
elevated intraocular pressure, rule out glaucoma.  

VA medical treatment records, dated in 1999 and later, 
reflect that the veteran has developed significant visual 
impairment which has resulted in blindness.  An August 1999 
VA eye examination report shows that the examiner concluded 
that it was unlikely that malnutrition contributed to the 
veteran's vision loss as the vast majority of his vision loss 
had occurred since 1985 when a diagnosis of glaucoma was 
made.  

In a November 2001 letter, Ronald S. Vigil, O.D., F.A.A.O., 
stated, "It is plausible that his severe malnutrition as a 
prisoner of war led to poor ocular physiology, thus making 
him more likely to develop the cataracts and the glaucoma 
which eventually became end stage glaucoma."  

In separate February 2002 and January 2003 letters, Mi-Kyoung 
Song, M.D., and David Bernitsky, M.D., respectively, stated 
they could not determine whether there was a relationship 
between the veteran's vision problems and his malnutrition in 
service.  

In August 2005, the Board sought an independent expert 
medical opinion due to the varying opinions in this case.  
The Board asked the expert multiple questions regarding the 
veteran's various eye diagnoses and whether it was as likely 
as not that any of the ocular disorders the veteran had were 
causally related to the history of malnutrition during World 
War II.  

In a September 2005 letter, the ophthalmology expert provided 
detailed answers to the questions asked and entered diagnoses 
of severe myopic degeneration, glaucoma, cataracts, and optic 
nerve disorder.  He concluded that there was a degree of the 
veteran's blindness that was related to malnutrition while 
the veteran was a prisoner of war and that each of the ocular 
disorders contributed equally to the veteran's blindness.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for blindness.  There are varying opinions as to 
the causal connection between the veteran's current bilateral 
blindness and his internment as a prisoner of war during 
service, to include the inability to find a causal 
connection.  However, the Board finds that the September 2005 
independent medical expert opinion is the most probative 
opinion in the claims file.  This expert thoroughly reviewed 
the record, including the veteran's service medical records, 
and reported the relevant facts.  Additionally, he researched 
the causal connection between eye disorders and malnutrition, 
as he cited medical treatises in providing his medical 
opinion.  He concluded that the veteran's blindness had 
"some degree" of a causal connection to the veteran's 
service.  

While there is one opinion by a VA physician, who stated he 
felt it was unlikely that malnutrition contributed to the 
veteran's vision loss, the Board finds that such opinion has 
been outweighed by the independent medical expert, who 
provided detailed reasons for his conclusion, to include 
citing medical treatises that supported his conclusion.

Accordingly, for the reasons stated above, the Board finds 
that service connection for bilateral blindness is warranted.  


ORDER

Service connection for bilateral blindness is granted.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


